Citation Nr: 0512510	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-25 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pyorrhea or 
periodontal disease.

2.  Entitlement to service connection for dental trauma.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat
INTRODUCTION

The veteran had active military service from December 1952 to 
December 1956.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision.  The veteran filed a notice 
of disagreement in October 2002, the RO issued a statement of 
the case in June 2003, and the veteran filed a timely 
substantive appeal in August 2003.

In March 2005, a hearing was held at the RO before the 
undersigned, who is the veterans law judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002). 
   

FINDINGS OF FACT

1.  Pyorrhea or periodontal disease is not a disability 
within the meaning of applicable VA law providing 
compensation benefits.

2.  Service medical records do not reflect any complaints of, 
treatment for, or diagnoses of pyorrhea, periodontal disease, 
or dental trauma.

3.  There is no current dental condition which has been 
related to active duty, including any in-service dental 
trauma.


CONCLUSIONS OF LAW

1.  Service connection for pyorrhea or periodontal disease is 
not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.381 (2004).

2.  Service connection for dental trauma is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in May 2003, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claims.  

Thereafter, in a June 2003 statement of the case, the RO 
continued to deny the veteran's claims.  During the course of 
this appeal, the veteran was also sent a rating decision in 
May 2002.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether the veteran's claims could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claims.  Likewise, these 
documents may be understood as communicating to the veteran 
the need to submit any relevant evidence in his possession.  
Given this sequence reflecting proper VA process following 
content-complying notice as required by law, any error in not 
providing notice prior to the rating on appeal is harmless.  
See also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

Although not many of the veteran's service medical records 
appear to exist, VA has obtained his separation examination 
report and two dental treatment records.  In a July 2001 
letter, the National Personnel Records Center forwarded to 
the veteran the only two dental records it had on file; these 
were copies of the records already in VA's possession.  
During the course of this appeal, VA also obtained and 
reviewed written statements from the veteran and the 
transcript of his March 2005 Board hearing.  VA has made a 
reasonable effort to obtain relevant records identified by 
the veteran.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317, 
manifesting during an applicable presumptive period provided 
the claimant as the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

As detailed in the discussion below, the claims file does not 
contain any medical records which reflect any complaints, 
treatment, or diagnoses related to any pyorrhea, periodontal 
disease, or dental trauma in service.  Because the evidence 
of record in this case does not satisfy subparagraph (B) of 
38 C.F.R. § 3.159(c)(4), the Board finds that VA has no duty 
to order an examination or seek a medical opinion.

The applicable requirements of the VCAA have been 
substantially met by VA, and there are no areas in which 
further development may be fruitful. There would be no 
possible benefit to remanding these claims, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991)
 
II.  Claims for service connection 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  See 38 
C.F.R. § 3.381.

A.  Pyorrhea or periodontal disease

Pyorrhea is defined as periodontitis. DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1394 (28th ed. 1994).  Periodontal disease 
is not a disabling condition subject to compensation under VA 
laws, and may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under 38 C.F.R. § 17.161.  See 38 
C.F.R. § 3.381(a).  The Board will therefore consider whether 
service connection for pyorrhea or periodontal disease is 
warranted for these purposes.  

Service medical records are few but do include a December 
1952 "Dental Health Record" which indicates that the 
veteran had caries on multiple teeth, and a cap missing on 
tooth number 8.  A separate dental record indicates that the 
veteran made repeated visits for dental work on various teeth 
between February and March of 1955, and had the jackets on 
teeth numbers 8 and 9 replaced.  A November 1956 separation 
examination report noted that left tooth number 14 was 
"restorable."  None of these records specifically refer to 
any complaints of, treatment for, or diagnosis of pyorrhea or 
periodontal disease.

In his April 2001 claims form, the veteran asserted his 
belief that he had pyorrhea in the service, and suggested 
that as a result, he subsequently needed 2/3 of his teeth 
removed and partials made.  In an October 2002 letter, the 
veteran asserted that during the course of the work on his 
teeth in 1955, at least three dentists told him that he had 
developed pyorrhea and that this would eventually lead to 
further dental problems.  

At the March 2005 Board hearing, he testified that on several 
occasions while on active duty (he did not remember how many 
times) he went to the dentist and had a "bunch of teeth" 
filled.  He thought that some teeth might have been pulled as 
well.  He said that at that time, two or three dentists told 
him that he had pyorrhea and that this condition would later 
trouble him.  After discharge, his teeth reportedly loosened 
slowly and he had to have them pulled (beginning in the early 
1960s).  He testified that he was presently down to eight 
teeth, five on top and three on the bottom.  

The veteran's spouse testified that they had married during 
his period of active duty, and that when he told her that he 
had developed pyorrhea, she told him she did not want to kiss 
him anymore.  She said that his teeth were bleeding a lot 
during active duty and he could hardly brush them.  She had 
tried to get him to rinse with peroxide, but he apparently 
said he could not do it.  

Although the veteran apparently did have some dental work 
performed in early 1955, his service medical records are 
completely negative for any specific complaints or findings 
of pyorrhea or periodontal disease.  Indeed, he has not 
produced any medical evidence that he currently has this 
condition.  To the extent that the veteran himself has 
claimed he currently has pyorrhea or periodontal disease 
which was first manifested in service, the Board notes that 
as a layman, he has no competence to give a medical opinion 
on the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for pyorrhea or periodontal disease, 
including for purposes of VA outpatient dental treatment, 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.  Dental trauma

There is no indication that the veteran's carious teeth, as 
noted in the service dental records, were diseased due to 
combat wounds or dental trauma.  During his Board hearing, 
the veteran said that as a child, he was hit in the mouth 
with a sled, fracturing his jaw and breaking his two front 
teeth.  However, he also specifically denied having suffered 
any dental trauma in service.  Service connection for dental 
trauma is clearly not warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is also nothing of record which would indicate that the 
veteran falls into any of the other categories which would 
make him eligible for outpatient VA dental treatment.  
Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, for the following categories:

Class I--those having a service-connected 
compensable dental disability or 
condition;

Class II (1)--those having a service-
connected non- compensable dental 
condition or disability shown to have 
been in existence at time of discharge or 
release from active service, which took 
place after September 30, 1981, may be 
authorized the one-time correction of the 
service-connected dental condition if 
they had the required days of service and 
make application for treatment within 90 
days of discharge;

Class II (2)--those having a service-
connected non- compensable dental 
condition or disability shown to have 
been in existence at time of discharge or 
release from active service, which took 
place before October 1, 1981, may be 
authorized the one-time correction of the 
service-connected dental condition if 
they had the required days of service and 
make application for treatment within one 
year of discharge;

Class II (a)--those having a service-
connected non- compensable dental 
condition or disability adjudicated as 
resulting from combat wounds or service 
trauma. For the purpose of determining 
whether a veteran has Class II (a) 
eligibility for dental care, the term 
"service trauma" does not include the 
intended effects of treatment provided 
during service. VAOPGCPREC 5-97.

Class II (b)--those having a service-
connected non- compensable dental 
condition or disability and who had been 
detained or interned as prisoners of war 
for a period of less than 90 days;

Class II (c)--those who were prisoners of 
war for 90 days or more;

Class IIR (Retroactive)--any veteran who 
had made prior application for and 
received dental treatment from the VA for 
non-compensable dental conditions, but 
was denied replacement of missing teeth 
which were lost during any period of 
service prior to his/her last period of 
service;

Class III--those having a dental 
condition professionally determined to be 
aggravating disability from an associated 
service-connected condition or 
disability;

Class IV--those whose service-connected 
disabilities are rated at 100% by 
schedular evaluation or who are entitled 
to the 100% rate by reason of individual 
unemployability;

Class V--a veteran who is participating 
in a rehabilitation program under Chapter 
31 of 38 U.S.C.;

Class VI--any veterans scheduled for 
admission or otherwise receiving care and 
services under Chapter 17 of 38 U.S.C. 
may receive outpatient dental care which 
is medically necessary.

See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

There could be no eligibility for Class I dental care since 
the veteran is not shown to have a service-connected 
compensable dental condition.  He also does not allege, and 
the evidence does not otherwise suggest, that he applied for 
dental treatment within a year of his release from active 
duty, so there could be no eligibility for one-time Class II 
treatment for any service-connected noncompensable dental 
condition.  He also was not a POW, which could otherwise 
provide a basis of entitlement under Classes II(b) and II(c). 
Other classes discussed under 38 C.F.R. § 17.161 are also not 
for application in the instant case.  

The Board further notes that 38 U.S.C.A. § 1712 (b)(2) 
provides that a veteran who is to be released from service 
shall be given a written explanation of the eligibility 
requirements for VA outpatient dental treatment.  The 
explanation shall be signed by the service member, or shall 
include a certification that the member refused to sign.  The 
United States Court of Appeals for Veterans Claims has held 
that, if there is no certification of record, the time limit 
is not considered to have begun.  See Mays, 5 Vet. App. at 
306.  However, 38 U.S.C.A § 1712(a)(2) became effective in 
1981 and was held to be inapplicable to veterans who were 
released from active duty prior to this time.  See Woodson v. 
Brown, 8 Vet. App. 352 (1995). Accordingly, the holding in 
Mays is not applicable in this case (because the veteran was 
released from active duty in December 1956).

ORDER

Service connection for pyorrhea or periodontal disease is 
denied.

Service connection for dental trauma is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


